Title: Thomas Boylston Adams to Abigail Adams, 20 December 1800
From: Adams, Thomas Boylston
To: Adams, Abigail


				
					Dear Mother
					Philadelphia 20th: December 1800.
				
				Our Supreme Court being in session, has occupied my time so much as to prevent answering your favors of the 10th: & 13th: instts: 
				I have seen Mrs: Kirkham since I got your letter, and given her the fresh order; she will prepare the articles & I shall send them as soon as I can.
				
				I have applied to two Coachmakers to ascertain what you desired; neither of them have any ready made coachees on hand, but at my request, one of them furnished me with the enclosed estimate, of what a new one would cost; but if you want one so suddenly as you mention, there will not be time to complete it. I will make further search on Monday, and write again.
				Perhaps your intention of returning in January is a good one, so far as respects the practicability of traveling; but ought you not to calculate upon meeting with snow at that season, beyond New York, which may obstruct your journey & possibly render your carriage useless? A journey of between three & four hundred miles in the depth of winter is a formidable thing; I hope you may find strength to support it, but I cannot help looking at it with terror, and the only circumstance which reconciles me to it is, that if you do not sett out in January, you must in March, which is, if possible, yet worse.
				Yes dear Mother, you are about to retire from public life, after a faithful Service, on your part, as well as on that of my father, for a period of near forty years. The concurrence of circumstances, which has produced such a result in the great electioneering struggle, is little honorable to our character as a consistent people, and in my opinion, forebodes no good to the Country. That Commercial confidence has felt a severe shock at the happening of this event, is sufficiently evident from the sudden depression of the public funds, and that foreign powers will draw from it erroneous if not unfavorable opinions, is equally to be expected. We have never made this last an item in our account of national character; our boastings of Independence have made us neglect to enquire, what real pretentions we have to such preeminence. I forbear to enter more largely into an expression of my reflections on this topic; but as a citizen of the United States I will add, that I feel myself disgraced & degraded, by the change.
				Mr: Dallas, who has been indefatigable for ten years past in his endeavors to bring about this change, has always affected to speak in terms of high respect for the present chief Magistrate. “I could not have believed,” (said he to me a few days ago) “that New England would have behaved so shamefully towards your father, as to have given an equal support to any candidate for the Presidency. I am less surprized, at the conduct of New York, because it is well known that Mr: Burr’s reward for producing the change there, was to be nothing less than the Vice Presidency— His efforts therefore were

proportionably great, and the success of the Republican cause is entirely owing to them.” I made no reply, as indeed he expected none, but said I, now you have got the Government into your own hands, what do you intend to do with us?
				“I have done now, said he— I shall make my profession hereafter the sole object of my attention—” Most disinterested gentleman—I dare aver that I can point to the path-way of his ambition, by naming a foreign Embassy, or some such thing, not quite so much in the line of his profession—
				“Is not Mr: Jefferson a most fortunate man,” (said he at another time) “to come in to office, when our coffers are full—peace & a treaty made with France, by the present administration, which prevents the danger of any difference with England on that score—No Standing army— Upon my soul I cant help thinking that a good understanding must have subsisted between your father & Mr Jefferson, on these subjects.” You give excellent reasons said Mr: Ingersoll, who overheard Mr: Dallas, for turning Mr: Adams out— dont you think so?
				All this talk is in a good humored style—very amusing to himself I dare say, but not much so to me, though I can listen to it with composure—
				I dined in a small company yesterday at Mr: Binghams where was Mr: Swift, the late Secy of legation— From him I understood that chief Justice Ellsworth had sent home his resignation of his seat on the Bench, which leaves a vacancy to be filled. I presume that Mr: Patterson of New Jersey will be promoted to the highest seat, as Judge Cushing the senior judge is understood to have once declined it. Not knowing what considerations will govern the President in supplying the place at this time, I venture to suggest that some young or middle-aged man, for many obvious reasons would be, in my opinion, most eligible— I have thought of Mr: Dexter & Mr: Ingersoll or Mr: E— Tilghman, but whether either of these latter gentlemen would accept the office, if offered to them—I know not— It is thought Mr: Tilghman would, but I am pretty sure Mr: Ingersoll would not— Lewis I have sometimes thought, aspired to a seat, but I doubt the validity of his pretentions— If the old rule of locality is to have its weight, Connecticutt may perhaps be looked to for a character, but I think the President will obey the dictates of his own opinion in this instance, without regard to the narrow principle which has heretofore prevailed with respect to such appointments, & which

I know was never approved by him— Judge Cushing will not be likely to retain his place much longer, as his age & infirmities must bear him down and Mr: Dexter is the man I should wish to see, as the representative Judge of Massachusetts— But my opinions are worth very little on this subject and are only offered for their humble share of consideration—
				With true love & affection I am, dear Mother / Your Son
				
					T B Adams.
				
			